Exhibit 10.3
$350,000,000
HARBINGER GROUP INC.
10.625% Senior Secured Notes due 2015
PURCHASE AGREEMENT
November 5, 2010
Credit Suisse Securities (USA) LLC
Goldman, Sachs & Co.,
  As Representatives of the Several Purchasers (the “Representatives”),

      c/o   Credit Suisse Securities (USA) LLC
Eleven Madison Avenue,
New York, N.Y. 10010-3629

Goldman, Sachs & Co.
200 West Street,
New York, N.Y. 10282-2198

Dear Sirs:
1. Introductory. Harbinger Group Inc., a Delaware corporation (the “Company”),
agrees with the several initial purchasers named in Schedule A hereto (the
“Purchasers”) subject to the terms and conditions stated herein, to issue and
sell to the several Purchasers U.S.$350,000,000 principal amount of its 10.625%
Senior Secured Notes due 2015 (the “Offered Securities”) to be issued under an
indenture, dated as of November 15, 2010 (the “Indenture”), between the Company
and Wells Fargo Bank, National Association, as Trustee.
On the Closing Date (as defined below), the Company will enter into an escrow
and security agreement (the “Escrow Agreement”) with Wells Fargo Bank, National
Association, as escrow and security agent (the “Escrow Agent”), pursuant to
which the Company will deposit into an account pledged to the Trustee (the
“Escrow Account”) the proceeds of the offering of the Offered Securities,
together with an additional amount, in cash (collectively with any other
property from time to time held by the Escrow Agent, the “Escrowed Property”),
sufficient to redeem the Offered Securities at a redemption price (the “Special
Redemption Price”) equal to the original issue price of the Offered Securities,
plus accrued yield (calculated pursuant to the terms of the Indenture) and
accrued and unpaid interest on the Offered Securities through April 7, 2011.
Upon the satisfaction of certain conditions set forth in the Indenture as
described in the General Disclosure Package (as defined below) and the Escrow
Agreement (the “Escrow Conditions”), the Escrowed Property will be released to
the Company (the “Escrow Release Date”). On or before the Escrow Release Date,
the Company will acquire good and marketable title to at least 27,756,905 shares
of common stock, $0.01 par value per share, of Spectrum Brands Holdings, Inc.
(“Spectrum”) (as adjusted to reflect fully the appropriate effect of any stock
split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into or exchangeable for common stock of
Spectrum), reorganization, recapitalization, reclassification or other similar
change with respect to the common stock of Spectrum) currently owned by
Harbinger Capital Partners Master Fund I, Ltd., Harbinger Capital Partners
Special Situations Fund, L.P. and Global Opportunities Breakaway Ltd. (the
“Holders”) and related assets, including all general intangibles under contracts
(including without limitation, a registration rights agreement with respect to
the shares of Spectrum common stock) that such Holders have with Spectrum (the
“Acquisition”) pursuant to the Contribution and Exchange Agreement, dated as of
September 10, 2010, by and among the Company and the Holders (as amended from
time to time, the “Exchange Agreement”).

 

 



--------------------------------------------------------------------------------



 



If the Escrow Conditions are not satisfied on or prior to the earlier of
March 31, 2011 or such earlier date that the Directors of the Company determine
that the Escrow Conditions will not be satisfied (the “Special Redemption
Date”), the Company will be required pursuant to the terms of the Indenture and
the Escrow Agreement to redeem the Offered Securities at the Special Redemption
Price on the Special Redemption Date.
Following the satisfaction of the Escrow Conditions, the Offered Securities will
be secured pursuant to a pledge and security agreement and a collateral trust
agreement in the forms attached to the Indenture (the “Security Agreements”) by
a first priority lien on all assets of the Company other than Excluded Property
(as defined in the “Description of Notes” section of the Final Offering Circular
referred to below) (the “Collateral”).
The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of the Closing Date between the Company
and the Purchasers (the “Registration Rights Agreement”), pursuant to which the
Company agrees to file a registration statement with the Commission registering
the resale of the Offered Securities under the Securities Act.
The transactions described above are collectively referred to as the
“Transactions.”
The Company hereby agrees with the several Purchasers as follows:
2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Purchasers that:
(a) Offering Circulars; Certain Defined Terms. The Company has prepared or will
prepare a Preliminary Offering Circular and a Final Offering Circular.
For purposes of this Agreement:
“Applicable Time” means 2:40 P.M. (New York time) on the date of this Agreement.
“Closing Date” has the meaning set forth in Section 3 hereof.
“Collateral Trustee” is the collateral trustee as defined in the Indenture.
“Commission” means the Securities and Exchange Commission.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.
“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

-2-



--------------------------------------------------------------------------------



 



“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of its offering,
in the form retained in the Company’s records.
“Preliminary Offering Circular” means the preliminary offering circular, dated
November 1, 2010, relating to the Offered Securities to be offered by the
Purchasers.
“Rules and Regulations” means the rules and regulations of the Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (the “Exchange
Rules”).
“subsidiary” of the Company, unless the context requires otherwise, means each
entity that will be a subsidiary of the Company following the Escrow Release
Date.
“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B hereto.
Supplemental Marketing Materials include, but are not limited to, the electronic
Bloomberg roadshow slides and the accompanying audio recording.
Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.
(b) Disclosure. As of the date of this Agreement, the Final Offering Circular
does not, and as of the Closing Date, the Final Offering Circular will not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. At the Applicable
Time, neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material, when considered together with the General
Disclosure Package, included, or will include, any untrue statement of a
material fact or omitted, or will omit, to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding two sentences do not apply
to statements in or omissions from the Preliminary or Final Offering Circular,
the General Disclosure Package or any Supplemental Marketing Material based upon
written information furnished to the Company by any Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information is that described as such in Section 9(b) hereof.
Except as disclosed in the General Disclosure Package, on the date of this
Agreement, each of the Company’s and Spectrum Brands, Inc.’s Annual Reports on
Form 10-K most recently filed with the Commission and all subsequent reports and
all amendments thereto (collectively, the “Exchange Act Reports”) which have
been filed by the Company, Spectrum and Spectrum Brands, Inc. (“SBI”) with the
Commission pursuant to the Exchange Act and incorporated by reference in the
Preliminary or Final Offering Circular do not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Such documents, when they were filed (and if amended or
superseded by a filing prior to the date of this Agreement, then on the date
such filing was so amended and superseded) with the Commission, conformed in all
material respects to the requirements of the Exchange Act and the Rules and
Regulations.
(c) Good Standing of the Company. The Company has been duly organized and is
existing and in good standing under the laws of its jurisdiction of
organization, with all necessary power and authority (corporate and other) to
own its properties and conduct its business as described in the General
Disclosure Package; and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
could not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries, including, without limitation, Spectrum and each of its
subsidiaries that will be subsidiaries of the Company following the Escrow
Release Date, taken as a whole (a “Material Adverse Effect”).

 

-3-



--------------------------------------------------------------------------------



 



(d) Subsidiaries. Each Significant Subsidiary (as defined in Regulation S-X but
including Spectrum for the avoidance of doubt) of the Company has been duly
organized and is existing and in good standing under the laws of the
jurisdiction of its organization, with all necessary power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package; and each Significant Subsidiary of
the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; all of the
issued and outstanding capital stock of each Significant Subsidiary of the
Company has been duly authorized and validly issued and is fully paid and
nonassessable; and, as of the Escrow Release Date, the capital stock of each
subsidiary owned by the Company, directly or through subsidiaries, is owned free
from liens, encumbrances and defects, other than, in the case of Spectrum and
its subsidiaries, liens securing SBI’s outstanding 9.500% senior secured notes
due 2018 (the “9.5% Notes”), Permitted Liens as such term is defined in the
Indenture, dated June 16, 2010, by and among SBI, the guarantor parties thereto
and US Bank National Association, as trustee governing the 9.5% Notes, SBI’s
$300 million senior secured asset-based revolving credit facility due 2014 and
SBI’s $750 million senior secured term facility due 2016 (“Spectrum Liens”).
(e) Corporate Structure. The entities listed on Schedule C hereto are the only
subsidiaries, direct or indirect, of the Company on the date hereof and
immediately upon the release of the Escrow Property on the Escrow Release Date.
(f) Indenture; Security Interests. The Indenture has been duly authorized; the
Offered Securities have been duly authorized; and assuming the due
authorization, execution and delivery of the Indenture and the authentication of
the Offered Securities, in each case by the Trustee, when the Offered Securities
are delivered and paid for pursuant to this Agreement on the Closing Date, the
Indenture will have been duly executed and delivered by the Company, such
Offered Securities will have been duly executed, issued and delivered by the
Company and will conform in all material respects to the description of the
Indenture and such Offered Securities contained in the General Disclosure
Package and the Final Offering Circular and the Indenture and such Offered
Securities will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and the discretion of any court before which any proceeding therefore
may be brought (the “Bankruptcy Exceptions”) and entitled to the benefits and
security provided by the Indenture.
(g) Security Agreements. Each Security Agreement has been duly authorized and,
as of the Escrow Release Date, will have been duly executed and delivered by the
Company, will conform in all material respects to the description thereof in the
General Disclosure Package and will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their terms, subject
to the Bankruptcy Exceptions and will create valid, perfected liens in the
Collateral subject to no prior liens (other than the Spectrum Liens).
(h) Escrow Agreement. The Escrow Agreement has been duly authorized by the
Company. Assuming the due authorization, execution and delivery of the Escrow
Agreement by the Escrow Agent, the Escrow Agreement will have been duly executed
and delivered and will constitute a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, subject to the Bankruptcy
Exceptions and will create valid, perfected liens in the Escrowed Property
subject to no prior liens.

 

-4-



--------------------------------------------------------------------------------



 



(i) Trust Indenture Act. On the Closing Date, the Indenture will conform in all
material respects to the requirements of the United States Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture which is qualified thereunder.
(j) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person other than the Purchasers that would give rise to a valid claim against
the Company or any Purchaser for a brokerage commission, finder’s fee or other
like payment in connection with the issuance and sale of the Offered Securities.
(k) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and, when the Offered Securities are delivered
and paid for pursuant to this Agreement on the Closing Date, the Registration
Rights Agreement will have been duly executed and delivered by the Company and
will be a valid and legally binding obligation of the Company, enforceable in
accordance with its terms, subject to the Bankruptcy Exceptions.
(l) Exchange Securities. On the Closing Date, the Exchange Securities will have
been duly authorized by the Company; and when the Exchange Securities are
issued, executed by the Company and authenticated by the Trustee in accordance
with the terms of the Exchange Offer and the Indenture, the Exchange Securities
will be entitled to the benefits of the Indenture and will be the valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, subject to the Bankruptcy Exceptions.
(m) No Registration Rights. Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Offered Securities registered pursuant to any Registration Statement.
(n) Absence of Further Requirements. Except as set forth in the General
Disclosure Package and assuming the accuracy of, and compliance with, the
representations, warranties and agreements of the Purchasers under Section 4 of
this Agreement, and the compliance by the holders of the Offered Securities with
the offering and transfer restrictions set forth in the General Disclosure
Package and the Final Offering Circular, no consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement, the Escrow Agreement, the Security
Agreements, the Indenture and the Registration Rights Agreement in connection
with the offering, issuance and sale of the Offered Securities by the Company
except (i) such as have been or will be obtained or made on or prior to the
Closing Date, (ii) the filing of UCC-1 financing statements, as set forth in
Section 7 below, (iii) the order of the Commission declaring effective the
Exchange Offer Registration Statement or, if required, the Shelf Registration
Statement (each as defined in the Registration Rights Agreement), (iv) the
filing of amendments to the Information Statement on Schedule 14C with respect
to the Acquisition, (v) filings required under the Exchange Act (including Forms
8-K and filings pursuant to Section 16(a) and Regulation 13D-G of the Exchange
Act), (vi) filings under the Hart Scott Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder or
(vii) where the failure to obtain or make such consent, approval, authorization,
order, filing or registration would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------



 



(o) Title to Property. The Company and its subsidiaries have good and marketable
title in fee simple to all real property owned by them, good title to all
personal property owned by them and valid leasehold interests in real and
personal property being leased by them, in each case, as of the Closing Date,
free from all liens, charges, encumbrances and defects except for Spectrum Liens
or as set forth in the General Disclosure Package or such as would not,
individually or in the aggregate, reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its subsidiaries or otherwise have a Material Adverse Effect.
Each of the properties of the Company and its subsidiaries complies with all
applicable codes, laws and regulations (including, without limitation, building
and zoning codes, laws and regulations and laws relating to access to such
properties), except if and to the extent disclosed in the General Disclosure
Package or except for such failures to comply that would not, individually or in
the aggregate, reasonably be expected to interfere in any material respect with
the use made and proposed to be made of such property by the Company and its
subsidiaries or otherwise have a Material Adverse Effect. None of the Company or
its subsidiaries has received from any governmental or regulatory authorities
any notice of any condemnation of, or zoning change affecting, the properties of
the Company and its subsidiaries, and the Company knows of no such condemnation
or zoning change which is threatened, except for such that would not reasonably
be expected to interfere in any material respect with the use made and proposed
to be made of such property by the Company and its subsidiaries or otherwise
have a Material Adverse Effect, individually or in the aggregate.
(p) Absence of Defaults and Conflicts Resulting from Transaction. Except as set
forth in the General Disclosure Package and assuming the accuracy of, and
compliance with, the representations, warranties and agreements of the
Purchasers under Section 4 of this Agreement, and the compliance by the holders
of the Offered Securities with the offering and transfer restrictions set forth
in the General Disclosure Package and the Final Offering Circular, the
execution, delivery and performance of the Indenture, this Agreement, the
Registration Rights Agreement, the Escrow Agreement, the Security Agreements and
other agreements to be executed in connection with the Transactions, and the
issuance and sale of the Offered Securities and compliance with the terms and
provisions thereof and the consummation of the Transactions will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default or a Debt Repayment Triggering Event (as defined below) under, or result
in the imposition of any lien, charge or encumbrance upon any property or assets
of the Company or any of its subsidiaries pursuant to (i) the charter or by-laws
of the Company or any of its subsidiaries, (ii) any statute, any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its subsidiaries or any
of their properties, or (iii) any agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the properties of the Company or any of
its subsidiaries is subject, except in the cases of clauses (ii) and (iii) above
for such breaches, violations, defaults or Debt Repayment Triggering Events that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; a “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture, or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.
(q) Absence of Existing Defaults and Conflicts. None of the Company or its
Significant Subsidiaries is in violation of its respective organizational
documents or in default (or with the giving of notice or lapse of time would be
in default) under any existing obligation agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of them is a party or by which any of them is bound
or to which any of the properties of any of them is subject, except such
violations or defaults that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The agreements
listed in Schedule D are the only material agreements of the Company and its
subsidiaries other than agreements between the Company and its subsidiaries and
its employees related to employment arrangements.

 

-6-



--------------------------------------------------------------------------------



 



(r) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.
(s) Possession of Licenses and Permits. The Company and its subsidiaries (i)
possess, and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses and permits (“Licenses”) necessary to the
conduct of the business now conducted or proposed in the General Disclosure
Package to be conducted by them, except as disclosed in the General Disclosure
Package or where the failure to possess such Licenses would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) have not received any notice of proceedings relating to the revocation
or modification of any Licenses that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(t) Absence of Labor Dispute. Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, no labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the knowledge of the Company, is imminent.
(u) Possession of Intellectual Property. The Company and its subsidiaries
(i) own, possess or can acquire on reasonable terms, adequate trademarks, trade
names and other rights to inventions, know how, patents, copyrights,
confidential information and other intellectual property (collectively,
“intellectual property rights”) necessary to conduct the business now operated
by them, or presently employed by them, except where the failure to own, possess
or acquire such intellectual property rights would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and (ii) have
not received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(v) Environmental Laws. Except as disclosed in the General Disclosure Package,
none of the Company or its subsidiaries is in violation of any statute, any
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), owns or operates any real property
contaminated with any substance that is subject to any environmental laws, is
liable for any off site disposal or contamination pursuant to any environmental
laws, or is subject to any claim relating to any environmental laws, which
violation, contamination, liability or claim would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and the
Company is not aware of any pending investigation which would reasonably be
expected to lead to such a claim.
(w) Other Laws. Each of the Company and its subsidiaries or any of their
respective officers, directors, supervisors, managers, agents, or employees, has
not violated, its participation in the offering will not violate, and it has
instituted and maintains policies and procedures designed to ensure continued
compliance with each of the following laws: (a) anti-bribery laws, including,
but not limited to, any applicable law, rule, or regulation of any locality,
including, but not limited to, any law, rule, or regulation promulgated to
implement the OECD Convention on Combating Bribery of Foreign Public Officials
in International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977 or any other law, rule or regulation
of similar purpose and scope, (b) anti-money laundering laws, including, but not
limited to, applicable federal, state, international, foreign or other laws,
regulations or government guidance regarding anti-money laundering, including,
without limitation, Title 18 U.S. Code section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principals or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
United Nations Participation Act, and the Syria Accountability and Lebanese
Sovereignty Act, all as amended, and any executive order, directive, or
regulation pursuant to the authority of any of the foregoing, including the
regulations of the United States Treasury Department set forth under 31 CFR,
Subtitle B, Chapter V, as amended, or any orders or licenses issued thereunder.

 

-7-



--------------------------------------------------------------------------------



 



(x) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Offering Circular under the headings “Certain U.S. Federal Income Tax
Considerations”, “Description of Notes” and “The Spectrum Brands Acquisition”,
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings and present the information
required to be shown in all material respects.
(y) Absence of Manipulation. None of the Company and its affiliates has, either
alone or with one or more other persons, bid for or purchased for any account in
which it or any of its affiliates had a beneficial interest any Offered
Securities or attempted to induce any person to purchase any Offered Securities.
(z) Statistical and Market-Related Data. Any third-party statistical and
market-related data included in a Preliminary Offering Circular, a Final
Offering Circular, or any Issuer Free Writing Communication are based on or
derived from sources that the Company believes to be reliable and accurate.
(aa) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the General Disclosure Package, each of the Company, the Company’s
Board of Directors, Spectrum and Spectrum’s Board of Directors are in compliance
with Sarbanes-Oxley and all applicable Exchange Rules in all material respects.
Each of the Company and Spectrum maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting, an internal audit
function, and legal and regulatory compliance controls (collectively, “Internal
Controls”), that comply with the Securities Laws in all material respects and
are sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Internal Controls of each of the Company and Spectrum are, or,
upon consummation of the offering of the Offered Securities will be, overseen by
the Audit Committee of its respective Board of Directors in accordance with
Exchange Rules. Except as set forth in the General Disclosure Package or the
Exchange Act Reports, neither the Company nor Spectrum has publicly disclosed or
reported to its respective Audit Committee or its Board of Directors a
significant deficiency, material weakness, change in its Internal Controls or
fraud involving its management or other employees who have a significant role in
its Internal Controls, any material violation of, or failure to comply with, the
Securities Laws, which would reasonably be expected to have a Material Adverse
Effect.
(bb) Litigation. Except as disclosed in the General Disclosure Package, there
are no pending actions, suits or proceedings (including, to the Company’s
knowledge, any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Company, any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or would materially and adversely affect the ability of the Company to perform
its obligations under the Indenture, this Agreement, the Registration Rights
Agreement, the Escrow Agreement or the Security Agreements; and no such actions,
suits or proceedings (including any inquiries or investigations by any court or
governmental agency or body, domestic or foreign) are threatened or, to the
Company’s knowledge, contemplated except for such actions, suits or proceedings
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------



 



(cc) Financial Statements. The financial statements included in the General
Disclosure Package present fairly in all material respects the financial
position of the Company, Spectrum and Russell Hobbs and their respective
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and, except as otherwise disclosed in the
General Disclosure Package, such financial statements have been prepared in
conformity with the generally accepted accounting principles in the United
States applied on a consistent basis; and the assumptions used in preparing the
pro forma financial statements included in the General Disclosure Package
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions or events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, the pro forma
columns therein reflect the proper application of those adjustments to the
corresponding historical financial statement amounts, and such pro forma
financial statements have been prepared in accordance with Article 11 of
Regulation S-X.
(dd) No Material Adverse Change in Business. Except as disclosed in the General
Disclosure Package, since the end of the period covered by the latest audited
financial statements included in the General Disclosure Package (i) there has
been no change, nor any development or event involving a prospective change, in
the condition (financial or otherwise), results of operations, business,
properties or prospects of the Company and its subsidiaries, taken as a whole,
that is material and adverse or makes it impractical or inadvisable to proceed
with completion of the offering or the sale of and payment for the Offered
Securities; (ii) except as disclosed in the General Disclosure Package, there
has been no dividend or distribution of any kind declared, paid or made by the
Company or Spectrum on any class of their capital stock and (iii) except as
disclosed in the General Disclosure Package, there has been no material adverse
change in the capital stock, long-term indebtedness, or net assets of the
Company and its subsidiaries.
(ee) Investment Company Act. The Company is not an open-end investment company,
unit investment trust or face-amount certificate company that is or is required
to be registered under Section 8 of the United States Investment Company Act of
1940 (the “Investment Company Act”); and the Company is not and, after giving
effect to the offering and sale of the Offered Securities and the application of
the proceeds thereof as described in the General Disclosure Package, will not be
an “investment company” as defined in the Investment Company Act.
(ff) Ratings. No “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436(g)(2) under the Securities Act (i) has
imposed (or has informed the Company or Spectrum that it is considering
imposing) any condition (financial or otherwise) on the Company’s or Spectrum’s
retaining any rating assigned to the Company or Spectrum on any securities of
the Company or Spectrum or (ii) has indicated to the Company or Spectrum that it
is considering any of the actions described in Section 7(d)(ii) hereof.
(gg) Class of Securities Not Listed. No securities of the same class (within the
meaning of Rule 144A(d)(3) under the Securities Act) as the Offered Securities
are listed on any national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system.
(hh) No Registration. Assuming the accuracy of, and compliance with, the
representations, warranties and agreements of the Purchasers in Section 4 of
this Agreement and the compliance by the holders of the Offered Securities with
the offering and transfer restrictions set forth in the General Disclosure
Package and the Final Offering Circular, the offer and sale of the Offered
Securities to and by the Purchasers in the manner contemplated by this Agreement
will be exempt from the registration requirements of the Securities Act by
reason of Section 4(2) thereof and by Rule 144A (“Rule 144A”) or by Regulation S
thereunder (“Regulation S”); and it is not necessary to qualify an indenture in
respect of the Offered Securities under the Trust Indenture Act.

 

-9-



--------------------------------------------------------------------------------



 



(ii) No General Solicitation; No Directed Selling Efforts. Neither the Company
nor any of its affiliates, nor any person acting on its or their behalf (other
than the Purchasers, as to whom the Company makes no representation or warranty)
(i) has, within the six-month period prior to the date hereof, offered or sold
in the United States or to any U.S. person (as such terms are defined in
Regulation S) the Offered Securities or any security of the same class or series
as the Offered Securities or (ii) has offered or will offer or sell the Offered
Securities (A) in the United States by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) under the Securities
Act or (B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S, by means of any directed selling efforts within the meaning of
Rule 902(c) of Regulation S. The Company, its respective affiliates and any
person acting on its or their behalf (other than the Purchasers, as to whom the
Company makes no representation or warranty) have complied and will comply with
the offering restrictions requirement of Regulation S. The Company has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for this Agreement.
(jj) Reporting Status. Each of the Company and Spectrum is subject to Section 13
or 15(d) of the Exchange Act.
(kk) Solvency. Each of the Company and Spectrum is, and immediately after the
Closing Date will be, Solvent. As used herein, the term “Solvent” means, with
respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.
(ll) Tax Returns. The Company and its subsidiaries have filed all federal,
state, local and non-U.S. tax returns that are required to be filed or have
requested extensions thereof (except in any case in which the failure so to file
would not have a Material Adverse Effect); and, except as set forth in the
General Disclosure Package, the Company and its subsidiaries have paid all taxes
(including any assessments, fines or penalties) required to be paid by them,
except for any such taxes, assessments, fines or penalties currently being
contested in good faith or as would not, individually or in the aggregate, have
a Material Adverse Effect.
(mm) Spectrum Acquisition. Nothing has come to the Company’s attention that
would cause it to believe that the Acquisition will not be consummated
substantially in accordance with the terms of the Exchange Agreement.
(nn) Planned Acquisitions. Other than the Acquisition, the Company has no
outstanding proposal or offer with respect to any acquisition or merger,
including, without limitation, an acquisition of Old Mutual U.S. Life Holdings,
Inc. or Front Street Re, Ltd.
(oo) Margin Regulations. The proceeds to the Company from the offering of the
Offered Securities will not be used to purchase or carry any security that
constitutes “margin stock” as defined under Regulation U promulgated by the
Board of Governors of the Federal Reserve System of the United States of America
(the “Board”) or for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.

 

-10-



--------------------------------------------------------------------------------



 



3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of [•]% of the principal amount
thereof plus accrued interest from November 15, 2010 to the Closing Date (as
hereinafter defined), the respective principal amounts of Securities set forth
opposite the names of the several Purchasers in Schedule A hereto.
The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Offered
Regulation S Global securities”) which will be deposited with the Trustee as
custodian for The Depository Trust Company (“DTC”) for the respective accounts
of the DTC participants for Morgan Guaranty Trust Company of New York, Brussels
office, as operator of the Euroclear System (“Euroclear”), and Clearstream
Banking, société anonyme (“Clearstream, Luxembourg”) and registered in the name
of Cede & Co., as nominee for DTC. The Company will deliver against payment of
the purchase price the Offered Securities to be purchased by each Purchaser
hereunder and to be offered and sold by each Purchaser in reliance on Rule 144A
(the “144A Securities”) in the form of one permanent global security in
definitive form without interest coupons (the “Restricted Global Securities”)
deposited with the Trustee as custodian for DTC and registered in the name of
Cede & Co., as nominee for DTC. The Regulation S Global Securities and the
Restricted Global Securities shall be assigned separate CUSIP numbers. The
Restricted Global Securities shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering Circular.
Until the termination of the distribution compliance period (as defined in
Regulation S) with respect to the offering of the Offered Securities, interests
in the Regulation S Global Securities may only be held by the DTC participants
for Euroclear and Clearstream, Luxembourg. Interests in any permanent global
Securities will be held only in book-entry form through Euroclear, Clearstream,
Luxembourg or DTC, as the case may be, except in the limited circumstances
described in the Final Offering Circular.
Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in federal (same day) funds by wire transfer to the Escrow
Account, pursuant to the terms of the Escrow Agreement, at a bank acceptable to
the Representatives drawn to the order of the Company at the office of Davis
Polk & Wardwell LLP, 450 Lexington Avenue, New York, N.Y. 10017 at 10:00 A.M.
(New York time) on November 15, 2010, or at such other time not later than seven
full business days thereafter as the Representatives and the Company determine,
such time being herein referred to as the “Closing Date”, against delivery to
the Trustee as custodian for DTC of (i) the Regulation S Global Securities
representing all of the Regulation S Securities for the respective accounts of
the DTC participants for Euroclear and Clearstream, Luxembourg and (ii) the
Restricted Global Securities representing all of the Offered 144A Securities.
The Regulation S Global Securities and the Restricted Global Securities will be
made available for checking at the above office of Davis Polk & Wardwell LLP at
least 24 hours prior to the Closing Date.

 

-11-



--------------------------------------------------------------------------------



 



4. Representations and Warranties of Purchasers; Resale by Purchasers. (a) Each
Purchaser severally represents and warrants to the Company that it is an
“accredited investor” within the meaning of Regulation D under the Securities
Act.
(b) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 of
Regulation S or Rule 144A. Accordingly, neither such Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Securities,
and such Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S and Rule 144A. Each Purchaser severally agrees that, at or prior to
confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Purchaser will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases the
Offered Securities from it during the restricted period a confirmation or notice
to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
Terms used in this subsection (b) have the meanings given to them by
Regulation S.
(c) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.
(d) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.
(e) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each of
the Purchasers severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Offered Securities to the public in that Relevant
Member State prior to the publication of a prospectus in relation to the Offered
Securities which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time:
(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;
(ii) to any legal entity which has two or more of (A) an average of at least 250
employees during the last financial year; (B) a total balance sheet of more than
€43,000,000 and (C) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated accounts;

 

-12-



--------------------------------------------------------------------------------



 



(iii) to fewer than 100 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive) subject to obtaining the prior consent
of the manager for any such offer; or
(iv) in any other circumstances which do not require the publication by the
Company of a prospectus pursuant to Article 3 of the Prospectus Directive.
For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.
(f) Each of the Purchasers severally represents and agrees that
(i) (A) it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business and (B) it has not offered or sold and will not offer
or sell the Offered Securities other than to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or as agent) for the purposes of their businesses or who it is
reasonable to expect will acquire, hold, manage or dispose of investments (as
principal or agent) for the purposes of their businesses where the issue of the
Offered Securities would otherwise constitute a contravention of Section 19 of
the Financial Services and Markets Act 2000 (the “FSMA”) by the Company;
(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company;
and
(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom.
5. Certain Agreements of the Company. The Company agrees with the several
Purchasers that:
(a) Amendments and Supplements to Offering Circulars. The Company will promptly
advise the Representatives of any proposal to amend or supplement the
Preliminary or Final Offering Circular after their respective dates and will not
effect such amendment or supplementation without the Representatives’ consent,
which consent shall not be unreasonably delayed or withheld. If, at any time
prior to the completion of the resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which any
document included in the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material, if republished
immediately following such event or development, included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, the Company
promptly will notify the Representatives of such event and promptly will prepare
and furnish, at its own expense, to the Purchasers and the dealers and to any
other dealers at the request of the Representatives, an amendment or supplement
which will correct such statement or omission. Neither the Representatives’
consent to, nor the Purchasers’ delivery to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7.

 

-13-



--------------------------------------------------------------------------------



 



(b) Furnishing of Offering Circulars. The Company will furnish to the
Representatives copies of the Preliminary Offering Circular, each other document
comprising a part of the General Disclosure Package, the Final Offering
Circular, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representatives reasonably request. At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, the Company
will promptly furnish or cause to be furnished to the Representatives (and, upon
request, to each of the other Purchasers) and, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4) (or
any successor provision thereto) to the extent necessary to permit compliance
with Rule 144A in connection with resales by such holders of the Offered
Securities. The Company will pay the expenses of printing and distributing to
the Purchasers all such documents.
(c) Blue Sky Qualifications. The Company will use its commercially reasonably
efforts, in cooperation with the Purchasers, to arrange for the qualification of
the Offered Securities for sale and the determination of their eligibility for
investment under the laws of such jurisdictions in the United States and Canada
as the Representatives designate and will continue such qualifications in effect
so long as required for the resale of the Offered Securities by the Purchasers,
provided that the Company will not be required to qualify as a foreign
corporation or to file a general consent to service of process or subject itself
to taxation in any such state.
(d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company will furnish to the Representatives and, upon request,
to each of the other Purchasers, as soon as practicable after the end of each
fiscal year, a copy of its annual report to shareholders for such year; and the
Company will furnish to the Representatives and, upon request, to each of the
other Purchasers as soon as available, a copy of each report and any definitive
proxy statement of the Company filed with the Commission under the Exchange Act
or mailed to shareholders. However, so long as the Company is subject to the
reporting requirements of either Section 13 or Section 15(d) of the Exchange Act
and is timely filing reports with the Commission on its Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”), it is not required to
furnish such reports or statements to the Purchasers.
(e) Transfer Restrictions. For a period of one year after the Closing Date, the
Company will, upon request, furnish to the Representatives, each of the other
Purchasers and any holder of Offered Securities a copy of the restrictions on
transfer applicable to the Offered Securities.
(f) No Resales by Affiliates. For a period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act (“Rule 144”)) to, resell any of the Offered
Securities which constitute “restricted securities” pursuant to Rule 144 that
have been reacquired by any of them, unless (i) such Offered Securities are sold
pursuant to a registration statement which is effective under the Securities Act
or (ii) such Offered Securities are sold accompanied by an opinion of counsel
that the buyer of such Offered Securities is acquiring freely tradable
securities.
(g) Investment Company. For a period of one year after the Closing Date, the
Company will not be or become, an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.

 

-14-



--------------------------------------------------------------------------------



 



(h) Payment of Expenses. The Company will pay all expenses incidental to the
performance of its obligations under this Agreement, the Indenture, the
Registration Rights Agreement, the Escrow Agreement and the Security Agreements,
including but not limited to (i) the fees and expenses of the Trustee and Escrow
Agent and their professional advisers; (ii) all expenses in connection with the
execution, issue, authentication, packaging and initial delivery of the Offered
Securities and, as applicable, the Exchange Securities (as defined in the
Registration Rights Agreement), the preparation and printing of this Agreement,
the Registration Rights Agreement, the Offered Securities, the Indenture, the
Escrow Agreement, the Security Agreements, the Preliminary Offering Circular,
any other documents comprising any part of the General Disclosure Package, the
Final Offering Circular, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Offered Securities and as applicable, the
Exchange Securities; (iii) the cost of any advertising approved by the Company
in connection with the issue of the Offered Securities; (iv) any expenses
(including reasonable fees and disbursements of counsel to the Purchasers)
incurred in connection with qualification of the Offered Securities or the
Exchange Securities for sale under the laws of such jurisdictions in the United
States and Canada as the Representatives designate and the preparation and
printing of memoranda relating thereto; (v) any fees charged by investment
rating agencies for the rating of the Securities or the Exchange Securities;
(vi) expenses incurred in distributing the Preliminary Offering Circular, any
other documents comprising any part of the General Disclosure Package, the Final
Offering Circular (including any amendments and supplements thereto) and any
Supplemental Marketing Material to the Purchasers; and (vii) all costs relating
to the creation or perfection of liens on the Collateral, including reasonable
fees and expenses of counsel to the Purchasers. The Company will also pay or
reimburse the Purchasers (to the extent incurred by them) for costs and expenses
of the Purchasers and the Company’s officers and employees and any other
expenses of the Purchasers and the Company relating to investor presentations on
any “road show” in connection with the offering and sale of the Offered
Securities including, without limitation, any travel expenses of the Company’s
officers and employees and any other expenses of the Company; provided that the
Company shall only pay 50% of the costs and expenses related to aircraft
chartered by the Purchasers for the purposes of such road show. It is
understood, however, that except as noted in this Section 5 and Sections 9 and
11, the Purchasers will pay all of the fees, costs, expenses and disbursements
of their counsel in connection with the issuance and sale of the Offered
Securities.
(i) Use of Proceeds. On the Closing Date, the Company will deposit with the
Escrow Agent the net proceeds of the offering of the Offered Securities,
together with an additional amount in cash, sufficient to redeem the Offered
Securities at the Special Redemption Price, pursuant to the terms of the Escrow
Agreement. The Company will use the proceeds of the Escrowed Property released
to it on the Escrow Release Date in the manner described in the “Use of
Proceeds” section of the General Disclosure Package.
(j) Absence of Manipulation. In connection with the offering, until the
Representatives shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company nor any
of its affiliates will either alone or with one or more other persons, bid for
or purchase for any account in which they or any of their affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither they nor any of their affiliates
will make bids or purchases for the purpose of creating actual, or apparent,
active trading in, or of raising the price of, the Offered Securities.
(k) Restriction on Sale of Securities. For a period of 90 days after the date
hereof, the Company will not, directly or indirectly, take any of the following
actions with respect to any United States dollar-denominated debt securities
issued or guaranteed by the Company and having a maturity of more than one year
from the date of issue or any securities convertible into or exchangeable or
exercisable for any of its debt securities (“Lock-Up Securities”): (i) offer,
sell, issue, contract to sell, pledge or otherwise dispose of Lock-Up
Securities, (ii) offer, sell, issue, contract to sell, contract to purchase or
grant any option, right or warrant to purchase Lock-Up Securities, (iii) enter
into any swap, hedge or any other agreement that transfers, in whole or in part,
the economic consequences of ownership of Lock-Up Securities, (iv) establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position in Lock-Up Securities within the meaning of Section 16 of the Exchange
Act or (v) other than the Registration Rights Agreement, file with the
Commission a registration statement under the Securities Act relating to Lock-Up
Securities or publicly disclose the intention to take any such action, without
the prior written consent of the Representatives. The Company will not at any
time directly or indirectly, take any action referred to in clauses (i) through
(v) above with respect to any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(2) of the Securities Act or the safe harbor of Rule 144A or
Regulation S thereunder to cease to be applicable to the offer and sale of the
Offered Securities.

 

-15-



--------------------------------------------------------------------------------



 



6. Free Writing Communications. (a) Issuer Free Writing Communications. The
Company represents, warrants and agrees that, unless it obtains the prior
consent of the Representatives, and each Purchaser represents, warrants and
agrees that, unless it obtains the prior consent of the Company and the
Representatives, it has not made and will not make any offer relating to the
Offered Securities that would constitute an Issuer Free Writing Communication.
(b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet in the form of Schedule B hereto, or
(ii) does not contain any material information about the Company or any of its
subsidiaries or their securities that was provided by or on behalf of the
Company or any of its subsidiaries, it being understood and agreed that the
Company and its subsidiaries shall not be responsible to any Purchaser for
liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) as compared with the information in the
Preliminary Offering Circular, the Final Offering Circular or the General
Disclosure Package.
7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Company
herein (as though made on the Closing Date unless otherwise specified therein),
to the accuracy of the statements of officers of the Company made pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions precedent:
(a) Accountants’ Comfort Letter for the Company. The Purchasers shall have
received letters in respect of the Company, dated, respectively, the date hereof
on the General Disclosure Package and the Closing Date on the Final Offering
Circular, of Deloitte & Touche LLP confirming that they are a registered public
accounting firm and independent public accountants within the meaning of the
Securities Laws and substantially in the form of Schedule E hereto (except that,
in any letter dated on the Closing Date, the specified date referred to in
Schedule E hereto shall be a date no more than three days prior to such Closing
Date).
(b) Accountants’ Comfort Letter for Russell Hobbs. The Purchasers shall have
received letters in respect of Russell Hobbs, Inc. (“Russell Hobbs”), dated,
respectively, the date hereof on the General Disclosure Package and the Closing
Date on the Final Offering Circular, of Grant Thornton LLP, substantially in the
form of Schedule F hereto (except that, in any letter dated on the Closing Date,
the specified date referred to in Schedule F hereto shall be a date no more than
three days prior to such Closing Date).
(c) Accountants’ Comfort Letter for Spectrum. The Purchasers shall have received
letters in respect of Spectrum, dated, respectively, the date hereof on the
General Disclosure Package and the Closing Date on the Final Offering Circular,
of KPMG LLP confirming that they are a registered public accounting firm and
independent public accountants within the meaning of the Securities Laws and
substantially in the form of Schedule G hereto (except that, in any letter dated
on the Closing Date, the specified date referred to in Schedule G hereto shall
be a date no more than three days prior to such Closing Date).

 

-16-



--------------------------------------------------------------------------------



 



(d) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement at the Applicable Time, there shall not have occurred (i) any change,
or any development or event involving a prospective change, in the condition
(financial or otherwise), results of operations, business, properties or
prospects of the Company and its subsidiaries taken as a whole which, in the
reasonable judgment of the Representatives, is material and adverse and makes it
impractical or inadvisable to market the Offered Securities; (ii) any
downgrading in the rating of any debt securities of the Company or Spectrum by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Securities Act), or any public announcement
that any such organization has under surveillance or review its rating of any
debt securities of the Company or Spectrum (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company or Spectrum
has been placed on negative outlook; (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls the effect of which is such as to make it, in the judgment of
the Representatives, impractical to market or to enforce contracts for the sale
of the Offered Securities, whether in the primary market or in respect of
dealings in the secondary market; (iv) any suspension or material limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum or maximum prices for trading on such exchange; (v) or any suspension
of trading of any securities of the Company or Spectrum on any exchange or in
the over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment, or clearance services in the United States or any other
country where such securities are listed; or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Representatives, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it in the judgment of the Representatives impractical or inadvisable to
market the Offered Securities or to enforce contracts for the sale of the
Offered Securities.
(e) Opinion of Counsel for Company. The Purchasers shall have received opinions,
dated the Closing Date, of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel
for the Company, in substantially the forms attached hereto as Exhibits A-1 and
A-2.
(f) Opinion of Counsel for Purchasers. The Purchasers shall have received from
Davis Polk & Wardwell LLP, counsel for the Purchasers, such opinion or opinions,
dated the Closing Date, with respect to such matters as the Representatives may
require, and the Company shall have furnished to such counsel such documents as
they reasonably request for the purpose of enabling them to pass upon such
matters.
(g) Officers’ Certificate of the Company. The Purchasers shall have received
certificates, dated the Closing Date, of an executive officer of the Company and
a principal financial or accounting officer of the Company, substantially in the
form attached hereto as Exhibit B.
(h) Escrow Agreement. The Purchasers shall have received a fully executed copy
of the Escrow Agreement and such evidence as they may reasonably require of the
effectiveness of the security contemplated thereby and the perfection of the
security interest created thereby.
The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Representatives may in their sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.

 

-17-



--------------------------------------------------------------------------------



 



8. Obligations of the Company Upon Release of the Escrowed Property.
Concurrently with the release of the Escrowed Property on the Escrow Release
Date, the Company shall satisfy the following:
(a) Opinion of Counsel for the Company. The Purchasers shall have received an
opinion, dated the Escrow Release Date, of Paul, Weiss, Rifkind, Wharton &
Garrison LLP, counsel for the Company, substantially in the form attached hereto
as Exhibit C.
(b) Security Agreements. The Purchasers shall have received fully executed
copies of each Security Agreement and such evidence as it may reasonably require
of the effectiveness of the security contemplated thereby and the perfection of
the security interest created thereby (including, without limitation, the filing
of UCC-1s and delivery of certificated securities or other possessory collateral
and the execution and delivery of control agreements).
(c) Collateral Trust Agreement. The Collateral Trustee shall have received a
fully executed copy of a collateral trust agreement, in form and substance
reasonably satisfactory to the Representatives.
The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Representatives may in their sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.
9. Indemnification and Contribution. (a) Indemnification of Purchasers. The
Company will indemnify and hold harmless each Purchaser, its officers,
employees, agents, partners, members, directors and its affiliates and each
person, if any, who controls such Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each, an “Indemnified
Party”), against any and all losses, claims, damages or liabilities, joint or
several, to which such Indemnified Party may become subject, under the
Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication (including
with limitation, any Supplemental Marketing Material) or the Exchange Act
Reports, or arise out of or are based upon the omission or alleged omission of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (subject to
Section 9(c)) will reimburse each Indemnified Party for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through the Representatives specifically for use
therein, it being understood and agreed that the only such information consists
of the information described as such in subsection (b) below.
(b) Indemnification of Company. Each Purchaser will severally and not jointly
indemnify and hold harmless each of the Company, its directors and its
respective officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication (including,
without limitation, any Supplemental Marketing Material) or arise out of or are
based upon the omission or the alleged omission of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Purchaser through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary and Final Offering Circular furnished on behalf of each Purchaser:
under the caption “Plan of Distribution,” paragraph 3 (concerning the terms of
the offering by the Purchasers), sentence 2 of paragraph 14 (concerning
market-making by the Purchasers) and paragraph 15 (concerning over-allotment
transactions, stabilizing transactions, syndicate covering transactions and
penalty bids by the Purchasers); provided, however, that the Purchasers shall
not be liable for any losses, claims, damages or liabilities arising out of or
based upon the Company’s failure to perform its obligations under Section 5(a)
of this Agreement.

 

-18-



--------------------------------------------------------------------------------



 



(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. In the event,
however, such indemnified party reasonably determines in its judgment based on
the advice of counsel that having common counsel would present such counsel with
a conflict of interest or if the defendants in or targets of any such action or
proceeding include both an indemnified party and the indemnifying party and such
indemnified party reasonably concludes that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or if the indemnifying
party fails to assume the defense of the action or proceeding or to employ
counsel reasonably satisfactory to such indemnified party in a timely manner,
then such indemnified party may employ separate counsel to represent or defend
it in any such action or proceeding and the indemnifying party will pay the
reasonable and customary fees and disbursements of such counsel. In no event
shall the indemnifying parties be liable for the reasonable fees and expenses of
more than one counsel (together with appropriate local counsel) at any time for
all indemnified parties in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes
(i) an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party. No indemnifying party shall be liable for any
settlement or compromise of, or consent to the party of judgment with respect
to, any such action or claim effected without its consent (which consent shall
not be unreasonably withheld).

 

-19-



--------------------------------------------------------------------------------



 



(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the Offered
Securities purchased by it were resold exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint. The Company and the
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 9(d).
10. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements satisfactory
to the Representatives and the Company for the purchase of such Offered
Securities by other persons are not made within 36 hours after such default,
this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 11. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.
11. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 10 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 9 shall remain
in effect. If the purchase of the Offered Securities by the Purchasers is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 10 or the occurrence of any event specified in
clause (iii), (iv), (vi), (vii) or (viii) of Section 7(d), the Company will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

 

-20-



--------------------------------------------------------------------------------



 



12. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or telegraphed and confirmed to Credit
Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, N.Y. 10010-3629,
Attention: LCD-IBD and Goldman, Sachs & Co., 200 West Street, New York, N.Y.
10282, Attention: Registration Department; or, if sent to the Company, will be
mailed, delivered or telegraphed and confirmed to Harbinger Group Inc., 450 Park
Avenue, 27th Floor, New York, NY 10022, Attention: Francis T. McCarron, with a
copy (which shall not constitute notice hereunder) to Paul, Weiss, Rifkind,
Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019,
Attention: Raphael M. Russo.
13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 9, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Company as if such holders were
parties thereto.
14. Representation of Purchasers. You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by you
jointly will be binding upon all the Purchasers.
15. Counterparts. This Agreement may be executed electronically and in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Agreement.
16. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
(a) No Other Relationship. The Representatives have been retained solely to act
as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company and the Representatives has been created in
respect of any of the transactions contemplated by this Agreement or the
Preliminary or Final Offering Circular, irrespective of whether the
Representatives have advised or are advising the Company on other matters;
(b) Arm’s-Length Negotiations. The purchase price of the Offered Securities set
forth in this Agreement was established by the Company following discussions and
arms-length negotiations with the Representatives and the Company is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement;
(c) Absence of Obligation to Disclose. The Company has been advised that the
Representatives and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Representatives have no obligation to disclose such interests and
transactions to Company by virtue of any fiduciary, advisory or agency
relationship; and
(d) Waiver. The Company waives, to the fullest extent permitted by law, any
claims it may have against the Representatives for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that the Representatives shall have
no liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including shareholders, employees or creditors of
the Company.
17. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Purchasers
are required to obtain, verify and record information that identifies their
respective clients, including the Company, which information may include the
name and address of their respective clients, as well as other information that
will allow the Purchasers to properly identify their respective clients.

 

-21-



--------------------------------------------------------------------------------



 



18. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflict of laws.
The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 

-22-



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

                  Very truly yours,  
 
                Harbinger Group Inc.  
 
           
 
  By:   /s/ Francis T. McCarron  
 
         
 
      Name:  Francis T. McCarron  
 
      Title:  Executive Vice President and Chief Financial Officer  

 

-23-



--------------------------------------------------------------------------------



 



The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

          Credit Suisse Securities (USA) LLC    
 
       
By:
  /s/ Ali R. Mehdi
 
Name: Ali R. Mehdi    
 
  Title: Managing Director    
 
        Goldman, Sachs & Co.    
 
       
By:
  /s/ Goldman, Sachs & Co.
 
(Goldman, Sachs & Co.)    

 

-24-



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount of   Manager   Offered Securities  
 
       
Credit Suisse Securities (USA) LLC.
  $    
 
       
Goldman, Sachs & Co.
  $    
 
       
Total
  $ 350,000,000  
 
     

 

Schedule A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
Issuer Free Writing Communications (included in the General Disclosure Package)
1. Final term sheet, dated November 5, 2010, a copy of which is attached hereto
as Exhibit B-1.

 

Schedule B-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
(CREDIT SUISSE LOGO) [c07621c0762100.gif]

          High Yield Capital Markets
 
   
Issuer:
  Harbinger Group Inc.
 
   
Security Description:
  Senior Secured Notes
 
   
Face:
  $350,000,000
 
   
Gross Proceeds:
  $345,054,500
 
   
Coupon:
  10.625%
 
   
Maturity:
  November 15, 2015
 
   
Offering Price:
  98.587%
 
   
Yield to Maturity:
  11.000%
 
   
Spread to Treasury:
  +997 basis points
 
   
Benchmark:
  4.500% UST due November 15, 2015
 
   
Ratings:
  Caal (1)
 
   
Interest Payment Dates:
  May 15 and November 15
 
   
Commencing:
  May 15, 2011
 
   
Optional Redemption:
  Callable, on or after the following dates, and at the following prices:

          Date   Price  
May 15, 2013
  105.313 %  
November 15, 2013
  102.656 %  
November 15, 2014 and thereafter
  100.000 %  

     
Make-Whole:
  Callable prior to first call date at make-whole call of T+50
 
   
Equity Clawback:
  Redeem until November 15, 2013 at 110.625% for up to 35.0%
 
   
Trade Date:
  November 5, 2010
 
   
Settlement Date:
  November 15, 2010 (T+5) (2)
 
   
Cusip Numbers:
  144 A Cusip: 41146A AA4
 
  Reg S Cusip: U24520 AA3
 
  144 A ISIN: US41146AAA43
 
  Reg S ISIN: USU24520AA36
 
   
Min. Allocation:
  $2,000
 
   
Increments:
  $1,000
 
   
Book-Runners:
  Credit Suisse Securities (USA) LLC
 
  Goldman, Sachs & Co.

 

Exhibit B-1-1



--------------------------------------------------------------------------------



 



Escrow:   If the Escrow Conditions (as defined in the Preliminary Offering
Circular) are not fulfilled by March 31, 2011, the notes will be redeemed at a
price equal to the issue price of the notes, plus accrued yield and accrued and
unpaid interest to, but excluding, the date of redemption. Upon consummation of
this offering, the Escrow Account (as defined in the Preliminary Offering
Circular) will be funded in an amount sufficient to fund the redemption of the
notes and accrued but unpaid interest to, but excluding, April 7, 2011 (the
fifth business day after the latest date the Escrow Conditions can be
fulfilled).

      (1)   These securities ratings have been provided by Moody’s Investors
Service. Neither of these ratings is a recommendation to buy, sell or hold these
securities. Each rating may be subject to revision or withdrawal at any time,
and should be evaluated independently of any other rating.   (2)   We expect
that delivery of the notes will be made against payment thereof on or about the
closing date specified in this communication, which will be the fifth business
day following the date of pricing of the notes (this settlement cycle being
referred to as “T+5”). Under Rule 15c6-1 of the U.S. Securities and Exchange
Commission under the Exchange Act, trades in the secondary market generally are
required to settle in three business days, unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade notes on
the date of pricing or the next succeeding business day will be required, by
virtue of the fact that the notes initially will settle in T+5, to specify an
alternate settlement cycle at the time of any such trade to prevent a failed
settlement. Purchasers of notes who wish to trade notes on the date of pricing
or the next succeeding business day should consult their own advisor.

Capitalized terms used but not defined in this communication shall have the
meaning ascribed to them in the Preliminary Offering Circular (the “Offering
Circular”), dated November 1, 2010, and the Preliminary Offering Circular
Supplement, dated November 5, 2010, related to the offering of the notes.
This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant prospectus
or offering circular in making their investment decisions. This communication is
not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934. A formal confirmation will be delivered to you
separately. This notice shall not constitute an offer to sell or a solicitation
of an offer to buy, nor shall there be any sale of the notes in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful. The
notes will be offered and sold to qualified institutional buyers in the United
States in reliance on Rule 144A under the Securities Act of 1933, as amended
(the “Act”), and to persons in offshore transactions in reliance on Regulation S
under the Act. The notes have not been registered under the Securities Act or
any state securities laws, and may not be offered or sold in the United States
or to U.S. persons absent registration or an applicable exemption from the
registration requirements.

 

2



--------------------------------------------------------------------------------



 



SCHEDULE C
Subsidiaries of Harbinger Group Inc. on the date hereof

                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
Zap.Com Corporation
    98 %   Harbinger Group Inc.
Charged Productions, Inc.
    100 %   Harbinger Group Inc.
Zapata Corporation of America
    100 %   Harbinger Group Inc.
NCZI, Inc.
    100 %   Harbinger Group Inc.
NCZII, Inc.
    100 %   Harbinger Group Inc.
Zapata Investments Corporation
    100 %   Harbinger Group Inc.
Zapata North America Corporation
    100 %   Harbinger Group Inc.
Zapata America Corporation
    100 %   Harbinger Group Inc.
Zapata Transamerica Corporation
    100 %   Harbinger Group Inc.
Zapata Worldwide Corporation
    100 %   Harbinger Group Inc.

Subsidiaries of Harbinger Group Inc. after the Escrow Release Date

                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
Zap.Com Corporation
    98 %   Harbinger Group Inc.
Charged Productions, Inc.
    100 %   Harbinger Group Inc.
Zapata Corporation of America
    100 %   Harbinger Group Inc.
NCZI, Inc.
    100 %   Harbinger Group Inc.
NCZII, Inc.
    100 %   Harbinger Group Inc.
Zapata Investments Corporation
    100 %   Harbinger Group Inc.
Zapata North America Corporation
    100 %   Harbinger Group Inc.
Zapata America Corporation
    100 %   Harbinger Group Inc.
Zapata Transamerica Corporation
    100 %   Harbinger Group Inc.
Zapata Worldwide Corporation
    100 %   Harbinger Group Inc.
Spectrum Brands Holdings, Inc.
    54.4 %   Harbinger Group, Inc.
 
           
 
    12.7 %   Harbinger Capital Partners, LLC
 
           
 
    32.9 %   Non-affiliated shareholders
SB/RH Holdings, LLC
    100 %   Spectrum Brands Holdings, Inc.
Spectrum Brands Inc.
    100 %   SB/RH Holdings, LLC
Russell Hobbs, Inc.
    100 %   Spectrum Brands, Inc.
APN Holding Company, Inc.
    100 %   Russell Hobbs, Inc.
 
           
Toastmaster Inc.
    100 %   Russell Hobbs, Inc.
 
           
Home Creations Direct Ltd.
    100 %   Russell Hobbs, Inc.
 
           
Salton Holdings, Inc.
    100 %   Russell Hobbs, Inc.
 
           
Salton Brazil Limitada
    100 %   Russell Hobbs, Inc.
 
           
Applica Consumer Products, Inc.
    100 %   APN Holding Company, Inc.

 

Schedule C-1



--------------------------------------------------------------------------------



 



                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
Toastmaster de Mexico S.A.
    100 %   Toastmaster Inc.
Salton International CV
    100 %   Home Creations Direct Ltd. & Salton Holdings, Inc.
Salton S.a.r.l.
    100 %   Salton Holdings, Inc.
HP Delaware, Inc.
    100 %   Applica Consumer Products, Inc.
PPC Industries Ltd.
    100 %   Applica Consumer Products, Inc.
Salton UK Holdings Ltd.
    100 %   Salton International CV
Salton Nominees Ltd.
    100 %   Salton International CV
Salton Hong Kong Ltd.
    100 %   Salton S.a.r.l.
Pifco Overseas Ltd.
    100 %   Salton S.a.r.l.
Salton (Australia) Pty. Ltd.
    100 %   Salton S.a.r.l.
Household Products Chile Comercial Limitada
    100 %   HP Delaware, Inc.
Applica Colombia Limitada
    100 %   HP Delaware, Inc.
Applica Venezuela C.A.
    100 %   HP Delaware, Inc.
Applica Americas, Inc.
    100 %   HP Delaware, Inc.
HPG LLC
    100 %   HP Delaware, Inc.
Applica Canada Corporation
    100 %   HP Delaware, Inc.
Applica Mexico Holdings, Inc.
    100 %   HP Delaware, Inc.
Corporacion Applica de Centro America, Inc.
    100 %   HP Delaware, Inc.
Remdale Investments Limited
    100 %   PPC Industries Ltd.
Applica Asia Limited
    100 %   PPC Industries Ltd.
Salton UK
    100 %   Salton UK Holdings Ltd. & Salton Nominees Ltd.
Salton Electrical Appliances (Shenzhen) Ltd.
    100 %   Salton Hong Kong Ltd.
Salton NZ, Ltd.
    100 %   Salton Australia, Pty. Ltd.
Applica Servicios de Mexico, S. de R.L. de C.V.
    100 %   HPG LLC
Maanring Holding B.V.
    100 %   Remdale Investments Limited
Tofino Investment Limited
    100 %   Remdale Investments Limited
Russell Hobbs Holdings Limited
    100 %   Salton UK
Applica Manufacturing, S. de R.L. De C.V
    100 %   Maanring Holding B.V.
Russell Hobbs Limited
    100 %   Russell Hobbs Holdings Ltd.
Salton Productos España SA
    100 %   Russell Hobbs Holdings Ltd.
Salton Italia SrL
    100 %   Russell Hobbs Holdings Ltd.
Pifco Ltd.
    100 %   Russell Hobbs Holdings Ltd.
Mountain Breeze Ltd.
    100 %   Russell Hobbs Holdings Ltd.
Best Products Ltd.
    100 %   Russell Hobbs Holdings Ltd.
Pifco Canada Ltd.
    100 %   Russell Hobbs Holdings Ltd.
Russell Hobbs Tower Ltd.
    100 %   Russell Hobbs Holdings Ltd.
DH Haden Ltd.
    100 %   Russell Hobbs Holdings Ltd.
Carmen Ltd.
    100 %   Russell Hobbs Limited
Russell Hobbs France SAS
    100 %   Russell Hobbs Limited
Russell Hobbs Deutschland GmbH
    100 %   ROV German Limited GmbH

 

Schedule C-2



--------------------------------------------------------------------------------



 



                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
8 in 1 Pet Products GmbH
    100 %   Tetra Holding GmbH
Anabasis Handelsgesellschaft GmbH
    100 %   VARTA Consumer Batteries GmbH & Co. KGaA
Best Way Distribuadora de Bens da Consumo Ltda.
    99 %   Rayovac Brasil Participações Ltda.
 
           
 
    1 %   ROV Holding, Inc.
DB Online, LLC
    100 %   United Pet Group, Inc.
Distribuidora Rayovac Guatemala, S.A.
    99.06 %   Rayovac Overseas Corp.
 
    .94 %   Rayovac Guatemala, S.A.
Distribuidora Rayovac Honduras, S.A.
    80.40 %   Rayovac Overseas Corp.
 
           
 
    3.80 %   Rayovac Honduras, S.A.
 
           
 
    5.40 %   Rayovac El Salvador, S.A. de C.V.
 
           
 
    5.20 %   Rayovac Costa Rica, S.A.
 
           
 
    5.20 %   Dist. Rayoavac Guatemala, S.A.
Distribuidora Ray-O-Vac/Varta, S.A. de C.V.
    >99.99 %   Rayovac Overseas Corp.
 
    <.01 %   Rayovac Dominican Republic, S.A.
Ipojuca Empreendimentos & Participações S.A.
    100 %   Microlite S.A.1
Microlite S.A.
    100 %   Rayovac Brasil Participações Ltda.2
Minera Vidaluz S.A. de C.V.
    100 %   Spectrum Brands, Inc.
Ningbo Baowang Battery Co. Ltd.
    100 %   Rayovac PRC
Paula Grund. mbH & Co Vermietungs-KG
  100% of limited partner interest   VARTA Consumer Batteries GmbH & Co. KGaA
Pile d’Alsace S.A.S.
    100 %   Rayovac Europe GmbH3
Rayovac (UK) Limited
    100 %   Rayovac Europe GmbH
Rayovac Argentina, S.R.L.
    94.99 %   Rayovac Overseas Corp.
 
    5.01 %   Spectrum Brands, Inc.

 

      1   In order to satisfy local law requirements that directors be
shareholders, each of the following persons (who are either employees or legal
counsel to the Company) holds one share: Donnalee Corredera, Eduard Roosli,
Anthony Genito, Flavio Faria de Abreu e Silva and Carlos Alberto Moreira Lima,
Jr.   2   In order to satisfy local law requirements that directors be
shareholders, each of the following persons (who are either employees or legal
counsel to the Company) holds one share: Donnalee Corredera, Eduard Roosli,
Anthony Genito, Flavio Faria de Abreu e Silva and Carlos Alberto Moreira Lima
Jr.   3   Sale/leaseback entity; GP is Paula Grundstuecksverwaltunggesllschaft
mbhH, which is owned by Landesbankbaden Wurttemberg.

 

Schedule C-3



--------------------------------------------------------------------------------



 



                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
Rayovac Brasil Participações Ltda.
    >99.99 %   ROV Holding, Inc.
 
    <.01 %   Spectrum Brands, Inc.
Rayovac Chile Sociedad Comercial Limitada
    99.99 %   Rayovac Overseas Corp.
 
    <.01 %   Spectrum Brands, Inc.
Rayovac Costa Rica, S.A.
    96.24 %   Rayovac Overseas Corp.
 
    3.76 %   Rayovac Honduras, S.A.
Ray-O-Vac de Mexico, S.A. de C.V.
    <99.99 %   Rayovac Overseas Corp.
 
    <.01 %   James T. Lucke4
 
    <.01 %   Rayovac Dominican Republic, S.A.
Rayovac Dominican Republic, S.A.
    99.99 %   Rayovac Overseas Corp.
 
    .01 %   Rayovac Guatemala, S.A.
Rayovac El Salvador, S.A. de C.V.
    94.69 %   Rayovac Overseas Corp.
 
    5.31 %   Rayovac Costa Rica, S.A.
Rayovac Europe GmbH
    94.9 %   Spectrum Brands Europe GmbH
 
    5.1 %   VARTA Consumer Batteries GmbH & Co. KGaA
Rayovac Europe Limited
    100 %   Rayovac (UK) Limited
Rayovac Far East Limited
    99.90 %   ROV Holding, Inc.5
Rayovac Foreign Sales Corporation
    99.90 %   Spectrum Brands, Inc.
 
    .10 %   ROV Holding, Inc.
Rayovac Guatemala, S.A.
    96.24 %   Rayovac Overseas Corp.
 
    3.76 %   Distribuidora Rayovac Guatemala, S.A.

 

      4   Spectrum Brands, Inc.’s former General Counsel.   5   To satisfy
then-existing local law requirements, CHYY Nominee Ltd. (service company) owns
one share.

 

Schedule C-4



--------------------------------------------------------------------------------



 



                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
Rayovac Honduras, S.A.
    80.31 %   Rayovac Overseas Corp.
 
    5.31 %   Rayovac El Salvador, S.A. de C.V.
 
    5.31 %   Rayovac Costa Rica, S.A.
 
    5.31 %   Rayovac Guatemala, S.A.
 
    3.76 %   Distribuidora Rayovac Honduras, S.A.
Rayovac Overseas Corp.
    100 %   ROV Holding, Inc.
Rayovac PRC
    100 %   Spectrum Brands Mauritius Limited
Rayovac Venezuela, S.A.
    100 %   Rayovac Overseas Corp.
Rayovac-Varta S.A.
    97.68 %   Rayovac Overseas Corp.
 
    1.61 %   Rayovac Venezuela S.A
 
    .70 %   Rayovac Dominican Republic
 
    <.01     Jose Vicente Zapata Lugo6
 
    <.01     Ray-O-Vac de Mexico S.A. de C.V.
 
    <.01     Rayovac Guatemala S.A.
Remington Asia
    100 %   Spectrum Brands Asia, as trustee for Spectrum China Business Trust
Remington Consumer Products (Ireland) Ltd.
    100 %   Rayovac (UK) Limited
Remington Consumer Products
    100 %   Rayovac Europe Limited
Remington Products Australia Pty. Ltd.
    100 %   ROV Holding, Inc.
Remington Products New Zealand Ltd.
    100 %   Remington Products Australia Pty. Ltd.
ROV German General Partner GmbH
    100 %   Rayovac Europe GmbH
ROV German Limited GmbH
    100 %   Rayovac Europe GmbH
ROV Holding, Inc.
    100 %   Spectrum Brands, Inc.
ROV International Finance Company
    100 %   ROV Holding, Inc.
ROVCAL, Inc.
    100 %   Spectrum Brands, Inc.
Schultz Company
    100 %   United Industries Corporation
Spectrum Brands (Hong Kong) Limited
    100 %   Rayovac PRC

 

      6   Local counsel owns shares per Colombian law.

 

Schedule C-5



--------------------------------------------------------------------------------



 



                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
Spectrum Brands (Shenzhen) Ltd.
    100 %   Rayovac PRC
Spectrum Brands Asia
    100 %   ROV Holding, Inc.
Spectrum Brands Canada, Inc.
    100 %   ROV Holding, Inc.
Spectrum Brands Europe GmbH
    100 %   VARTA B.V.
Spectrum Brands HK1 Limited
    100 %   Spectrum Brands Asia
Spectrum Brands HK2 Limited
    100 %   Spectrum Brands Asia
Spectrum Brands Holding B.V.
    97 %   ROV Holding, Inc.
 
    3 %   Spectrum Brands, Inc.
Spectrum Brands Lux Sarl
    100 %   Spectrum Brands Holding B.V.
Spectrum Brands Mauritius Limited
    100 %   Spectrum Brands Asia, as trustee for Spectrum China Business Trust
Spectrum Brands Schweiz GmbH
    100 %   Spectrum Brands Lux Sarl
Spectrum China Business Trust
  81% beneficiary   Spectrum Brands HK1 Limited
 
  19% beneficiary   Spectrum Brands HK2 Limited
Spectrum Jungle Labs Corporation
    100 %   United Pet Group, Inc.
Spectrum Neptune U.S. Holdco Corporation
    100 %   United Industries Corporation
Tetra (UK) Limited
    100 %   Rayovac Europe Limited
Tetra Aquatic Asia Pacific Private Limited
    100 %   ROV Holding, Inc.
Tetra France S.A.S.
    100 %   Pile d’Alsace S.A.S.
Tetra GmbH
    100 %   Tetra Holding GmbH
Tetra Holding (US), Inc.
    100 %   United Pet Group, Inc.
Tetra Holding GmbH
    94.9 %   Spectrum Brands Europe GmbH
 
    5.1 %   Tetra GmbH
Tetra Italia S.r.L.
    100 %   VARTA Batterie S.r.L.
Tetra Japan K.K.
    100 %   ROV Holding, Inc.
United Industries Corporation
    100 %   Spectrum Brands, Inc.
United Pet Group, Inc.
    100 %   Spectrum Brands, Inc.
United Pet Polska SP.z.o.o.
    99.99 %   Tetra GmbH
 
    .10 %   8 in 1 Pet Products GmbH
VARTA B.V.
    100 %   Spectrum Brands Lux Sarl
VARTA Baterie Spol. S.R.O.
    98 %   Rayovac Europe GmbH
 
    2 %   ROV German Limited GmbH
VARTA BATERIE spol. s.r.o.
    99 %   VARTA Batterie Ges.m.b.H
 
    1 %   Rayovac Europe GmbH
VARTA Batterie Ges. m.b.H.
    100 %   VARTA B.V.
VARTA Batterie S.r.L.
    100 %   Rayovac Europe GmbH
VARTA Batterie Sp. z.o.o
    100 %   Rayovac Europe GmbH
Varta Consumer Batteries A/S
    100 %   Rayovac Europe GmbH

 

Schedule C-6



--------------------------------------------------------------------------------



 



                  Percentage Ownership       Subsidiary   Held by Parent    
Parent
VARTA Consumer Batteries GmbH & Co. KGaA
  100% of limited partner interests     ROV German Limited GmbH
 
  100% of general partner interests     ROV German Partner GmbH
VARTA Ltd.
    100 %   Rayovac Europe Limited
VARTA Pilleri Ticaret Ltd. Sirketi
    99.99 %   Rayovac Europe GmbH
 
    .01 %   ROV German Limited GmbH
VARTA Rayovac Remington S.r.L.
    51 %   VARTA Batterie Ges.m.b.H
 
    49 %   VARTA S.A.
VARTA Remington Rayovac d.o.o.
    100 %   VARTA Batterie Ges. m.b.H.
VRR Bulgaria Food
    100 %   VARTA Batterie Ges. m.b.H.
VARTA Remington Rayovac Finland Oy
    100 %   VARTA B.V.
VARTA Remington Rayovac Norway AS
    100 %   VARTA B.V.
VARTA Remington Rayovac Portugal Unipessoal Lda
    100 %   VARTA B.V.
VARTA Remington Rayovac Spain S.L.
    100 %   VARTA B.V.
VARTA Remington Rayovac Sweden AB
    100 %   VARTA B.V.
VARTA Remington Rayovac Trgovina d.o.o.
    100 %   VARTA Batterie Ges. m.b.H.
VARTA S.A.S.
    100 %   Pile d’Alsace S.A.S.
VARTA-Hungaria Kereskedeimi es Szolgaltato KFT
    100 %   Rayovac Europe GmbH
ZAO “Spectrum Brands” Russia
    99 %   VARTA B.V.
 
    1 %   ROV German Limited GmbH
Zoephos International N.V.
    100 %   ROV Holding, Inc.

 

Schedule C-7



--------------------------------------------------------------------------------



 



SCHEDULE D
Material Agreements of Harbinger Group Inc.
1. Contribution and Exchange Agreement, dated as of September 10, 2010, by and
among Harbinger Group Inc., Harbinger Capital Partners Master Fund I, Ltd.,
Harbinger Capital Partners Special Situations Fund, L.P. and Global
Opportunities Breakaway Ltd.
2. Registration Rights Agreement, dated as of September 10, 2010, by and among
Harbinger Group Inc., Harbinger Capital Partners Master Fund I, Ltd., Harbinger
Capital Partners Special Situations Fund, L.P. and Global Opportunities
Breakaway Ltd.
3. Joinder to Registration Rights Agreement, dated as of September 10, 2010, by
and among Spectrum Brands Holdings, Inc., Harbinger Capital Partners Master Fund
I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P., Global
Opportunities Breakaway Ltd., Avenue International Master, L.P., Avenue
Investments, L.P., Avenue Special Situations Fund IV, L.P., Avenue Special
Situations Fund V, L.P., and Avenue-CDP Global Opportunities Fund, L.P.
4. Joinder to Stockholder Agreement, dated as of September 10, 2010, by and
among Spectrum Brands Holdings, Inc., Harbinger Capital Partners Master Fund I,
Ltd., Harbinger Capital Partners Special Situations Fund, L.P. and Global
Opportunities Breakaway Ltd.
5. Form of lock-up letter to be delivered by Harbinger Group Inc., a Delaware
corporation from Harbinger Capital Partners Master Fund I, Ltd., Harbinger
Capital Partners Special Situations Fund, L.P. and Global Opportunities
Breakaway Ltd. to Harbinger Group Inc.
6. Agreement and Plan of Merger, dated as of November 4, 2009, by and between
Zapata Corporation, a Nevada corporation, and Harbinger Group Inc., a Delaware
corporation.
7. Management and Advisory Services Agreement, entered into as of March 1, 2010,
by and between Harbinger Capital Partners LLC, a Delaware limited liability
company, and Harbinger Group Inc.
Material Agreements of Spectrum Brands Holdings, Inc.
1. Agreement and Plan of Merger dated as of February 9, 2010 among Russell
Hobbs, Inc., Spectrum Brands, Inc., Spectrum Brands Holdings, Inc., Grill Merger
Corp., and Battery Merger Corp.
2. Amendment to Agreement and Plan of Merger dated as of March 1, 2010 by and
among Russell Hobbs, Inc., Spectrum Brands, Inc., Spectrum Brands Holdings,
Inc., Grill Merger Corp. and Battery Merger Corp.
3. Second Amendment to Agreement and Plan of Merger, dated as of March 26, 2010,
by and among Spectrum Brands, Inc., Russell Hobbs, Inc., Spectrum Brands
Holdings, Inc., Battery Merger Corp. and Grill Merger Corp.
4. Third Amendment to Agreement and Plan of Merger, dated as of April 30, 2010,
by and among Spectrum Brands, Inc., Russell Hobbs, Inc., Spectrum Brands
Holdings, Inc., Battery Merger Corp., and Grill Merger Corp.
5. Registration Rights Agreement dated as of February 9, 2010 by and among
Spectrum Brands Holdings, Inc., Harbinger Capital Partners Master Fund I, Ltd.,
Harbinger Capital Partners Special Situations Fund, L.P., Global Opportunities
Breakaway Ltd., Avenue International Master, L.P., Avenue Investments, L.P.,
Avenue Special Situations Fund IV, L.P., Avenue Special Situations Fund V, L.P.,
and Avenue-CDP Global Opportunities Fund, L.P.
6. Indenture governing the 12% Senior Subordinated Toggle Notes Due 2019, dated
as of August 28, 2009, by and among Spectrum Brands, Inc., the guarantors named
therein and U.S. Bank National Association, as trustee.

 

Schedule D-1



--------------------------------------------------------------------------------



 



7. Supplemental Indenture dated as of March 15, 2010 to the indenture governing
the 12% Senior Subordinated Toggle Notes Due 2019, dated as of August 28, 2009,
by and among Spectrum Brands, Inc., the guarantors named therein and U.S. Bank
National Association, as trustee.
8. Second Supplemental Indenture dated as of June 15, 2010 to the indenture
governing the 12% Senior Subordinated Toggle Notes Due 2019, dated as of
August 28, 2009, by and among Spectrum Brands, Inc., Battery Merger Corp. and
U.S. Bank National Association, as trustee.
9. Third Supplemental Indenture dated as of June 16, 2010 to the indenture
governing the 12% Senior Subordinated Toggle Notes Due 2019, dated as of
August 28, 2009, by and among Spectrum Brands, Inc., Russell Hobbs, Inc. and
U.S. Bank National Association, as trustee.
10. Letter Agreement dated March 1, 2010 by and among Harbinger Capital Partners
Master Fund I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P.,
Global Opportunities Breakaway Ltd., and Spectrum Brands, Inc.
11. Limited Guarantee dated as of February 9, 2010 by Harbinger Capital Partners
Master Fund I, Ltd. in favor of Spectrum Brands, Inc.
12. Stockholder Agreement dated as of February 9, 2010 by and among Harbinger
Capital Partners Master Fund I, Ltd., Harbinger Capital Partners Special
Situations Fund, L.P., Global Opportunities Breakaway Ltd., and Spectrum Brands
Holdings, Inc.
13. Indenture governing the 9.500% Senior Secured Notes due 2018, dated as of
June 16, 2010, by and among Spectrum Brands, Inc., the guarantors named therein
and US Bank National Association, as trustee.
14. Credit Agreement dated as of June 16, 2010, by and among Spectrum Brands,
Inc. and certain of its domestic subsidiaries, as borrowers, the lenders party
thereto and Credit Suisse AG, as administrative agent.
15. Subsidiary Guaranty dated as of June 16, 2010, by and among the subsidiaries
of Spectrum Brands, Inc. party thereto, certain additional subsidiary guarantors
described therein and Credit Suisse AG, as administrative agent.
16. Guaranty dated as of June 16, 2010, by and among SB/RH Holdings, LLC and
Credit Suisse AG, as administrative agent.
17. Security Agreement dated as of June 16, 2010, by and among Spectrum Brands,
Inc., SB/RH Holdings, LLC, the other grantors party thereto and Wells Fargo
Bank, National Association, as collateral trustee.
18. Loan and Security Agreement dated as of June 16, 2010, by and among Spectrum
Brands, Inc. and certain of its domestic subsidiaries, as borrowers, the lenders
party thereto and Bank of America, N.A., as administrative agent.
19. Guaranty dated as of June 16, 2010, by and among the guarantors described
therein and Bank of America, N.A., as administrative agent.

 

Schedule D-2



--------------------------------------------------------------------------------



 



20. Collateral Trust Agreement dated as of June 16, 2010, by and among Spectrum
Brands, Inc., SB/RH Holdings, LLC, the other grantors party thereto, Credit
Suisse AG, Cayman Islands Branch, as administrative agent, U.S. Bank National
Association, as indenture trustee, and Wells Fargo Bank, National Association,
as collateral trustee.
21. Intercreditor Agreement dated as of June 16, 2010, by and among Spectrum
Brands, Inc., SB/RH Holdings, LLC, the other grantors party thereto, Bank of
America, N.A., as ABL agent, and Wells Fargo Bank, National Association, as
term/notes agent.
22. Trademark Security Agreement dated as of June 16, 2010, by and among the
loan parties party thereto and Wells Fargo Bank, National Association, as
collateral trustee.
23. Copyright Security Agreement dated as of June 16, 2010, by and among the
loan parties party thereto and Wells Fargo Bank, National Association, as
collateral trustee.
24. Patent Security Agreement dated as of June 16, 2010, by and among the loan
parties party thereto and Wells Fargo Bank, National Association, as collateral
trustee.

 

Schedule D-3